Pee Curiam.
The writs of certiorari in these cases bring under review the assessments of railroad, property for the year 1935. The properties are the identical ones considered in case No. 303, &c., United New Jersey, &c., Railroad Co. v. State Board of Taxes and Assessment, May term, 1936. The assessments for the year 1935 are identical with the assessments for the year 1934. They were considered in the opinion of that case. They were submitted to the state board in 1934 record, and affirmed by a unanimous vote of the board. The same disposition is made of these cases as was made of those cases, and for the same reasons.
A rule may be entered to that effect.